DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2021 has been entered.
 
Status of Claims
	Claims 1, 3, 6, 7, 9 and 11 have been amended.  Claims 1-18 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Any rejections not reiterated herein have been withdrawn.  New grounds of rejection are set forth necessitated by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/617,244 (reference application), for reasons set forth in the previous Office Action.
Response to arguments
Applicant argues that the instant claims have an earlier effective U.S. filing date with respect to the conflicting claims of the reference application, references MPEP 1404 and requests that the rejection be withdrawn.  
Applicant’s arguments have been fully considered, but are not found to be persuasive at this time.  It is respectfully submitted that the double patenting rejection is not the only rejection remaining.  The rejection is maintained at this time.

Claims 1-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/967,488 (reference application). Although the claims at issue are not identical, they are not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sacha et al. (Angew. Chem. Int. Ed., 2016, 55(2), p. 2356-60).
Sacha discloses iBody 1 as shown below

    PNG
    media_image1.png
    755
    702
    media_image1.png
    Greyscale
, wherein the targeting ligand is compound 1: GCPII inhibitor.
Such a compound is within the scope of the instant claims such that Z is COOH, m is 4, R1 is 4-Br substituted aryl, L comprises C2 alkyl linker (and additional atoms as part of the polymer, etc.), W is -C(=O)NCH3-, and the fluorophore is a chelator, i.e. at least the sulfonate is capable of chelation of sodium, calcium, etc. ions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. (Bioconjugate Chem., 2012, 23, 688−697) in view of Tykvart et al. (Bioorg. And Med. Chem., 2014, 22(15), p. 4099-4108), for reasons set forth in the previous Office Action.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. (Bioconjugate Chem., 2012, 23, 688−697) in view of Tykvart et al. (Bioorg. And Med. Chem., 2014, 22(15), p. 4099-4108), in further view of Babich et al.  (US 2013/0034494), for reasons set forth in the previous Office Action.

Response to arguments
Applicant argues Eder teaches that, compared to the DOTA chelator,  (HBED-CC) showed reduced unspecific binding and considerable higher specific internalization in LNCaP cells, exhibited higher specificity for PSMA expressing tumor cells resulting in improved in vivo properties, and showed fast blood and organ clearances, low liver accumulation, and high specific uptake in PSMA expressing organs and tumor. 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that the arguments are not commensurate in scope with the independent claims.  For example, claim 1 recites any chelator.  With regard to claims 3, 6 and 18, for example, it is respectfully submitted that compound 8 binds to PSMA+ cells, Figure 8.  See MPEP 2145.  A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (Claims were directed to an epoxy resin based printed circuit material. A prior art reference disclosed a polyester-imide resin based printed circuit material, and taught that although epoxy resin based materials have acceptable stability and some degree of flexibility, they are inferior to polyester-imide resin based materials. The court held the claims would have been obvious over the prior art because the reference taught epoxy resin based material was useful for applicant’s purpose, applicant did not distinguish the claimed epoxy from the prior art epoxy, and applicant asserted no discovery beyond what was known to the art.).  In the instant case, it is considered that a DOTA-based PSMA targeting conjugate was useful for the intended purpose of binding PSMA+ cells.
Applicant further argues that the presently claimed compounds differ from those disclosed in Tykvart in several non-obvious ways.  First, Tykvart on page 4357, second column, first full paragraph, clearly articulates that a goal of the study was to increase 
Applicant’s arguments have been fully considered, but are not found to be persuasive.  It is respectfully submitted that Tykvart is not limited to a rigid arm formed by joining pyridine, piperazine, and benzene rings.  
Tykvart states that the aim of this study, preparation of a more potent inhibitor that could utilize the arginine patch of GCPII and also enable functional connection of GCPII to a biotin-binding molecule, was successful. The final inhibitor 22b possesses 7-fold greater inhibitory potency than the starting inhibitor 5 (page 5107).
Compound 22:

    PNG
    media_image2.png
    140
    258
    media_image2.png
    Greyscale

Compound 5:

    PNG
    media_image3.png
    174
    225
    media_image3.png
    Greyscale

	Accordingly, it is respectfully submitted that upon study of a the rational design of urea-based glutamate carboxypeptidase II (GCPII) inhibitors, Tykvart provides motivation for substitution of bromobenzyl for hydrogen at the epsilon amino group of lysine of the Lys-Glu-urea PSMA binding moiety, as doing so was shown to increase inhibitor potency.  It is respectfully submitted that direct comparison between compounds having a flexible PEG linker (e.g. 5 and 22), substitution of bromobenzyl for hydrogen at the epsilon amino group of lysine of the Lys-Glu-urea PSMA binding moiety results in higher inhibition. 
Applicant argues that one of ordinary skill in the art would be motivated by Tykvart to modify the PSMA-imaging agents of Eder to include an elongated linker.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  The instant claims recite “comprising” language with regard to the linker which could include additional atoms/length.
Applicant argues that Tkvart is silent with respect to cell internalization, which is an important characteristic for PSMA imaging and/or radiotherapeutic agents.
Applicant’s arguments have been fully considered, but are not found to be persuasive.  The rejection is based upon the combined teachings of Eder and Tykvart, Eder teaches PSMA+ cell binding.

Applicant’s arguments have been fully considered, but are not found to be persuasive.  See MPEP 716C.  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

Claims 1, 2, 4, 5, 7, 8, 10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (J. Nucl. Med., 2015, 56(4), p. 4099-4108) in view of Tykvart et al. (Bioorg. And Med. Chem., 2014, 22(15), p. 4099-4108), in further view of Babich et al. (US 2013/0034494).
Banerjee teaches that 86Y-6 is a promising candidate for quantitative PET imaging of PSMA-expressing tumors. Dosimetry calculations indicate promise for future 90Y or other radiometals that could use a similar chelator/scaffold combination for radiopharmaceutical therapy based on the structure of 6.

    PNG
    media_image4.png
    332
    1049
    media_image4.png
    Greyscale

The compound is within the scope of the instant claims such that Z is COOH, m is 4, L comprises C6 alkyl linker, W is –N-C(=O), and the remainder of the compound is a chelator.  Or alternatively, if n is 2, one W is N-C(=S), one L 2 C4 alkyl, one W is NH(C=O) and the other L is C6 alkyl.
Banerjee teaches a hydrogen on the nitrogen substituent according to position R of the instant claims, rather than a halogenated aromatic substituent, and does not teach 177Lu as radionuclide.
Tykvart teaches the rational design of urea-based glutamate carboxypeptidase II (GCPII) inhibitors as versatile tools for specific drug targeting and delivery.  Prostate 
The structure of GCPII has been extensively studied during the past several years, resulting in deposition of more than 20 X-ray structures, the majority of them solved by the Barinka and Konvalinka groups. GCPII likely forms homodimer under physiological conditions, and its substrate binding site has strong specificity in the P10 pocket, while the P1 pocket is more flexible. Therefore, greater molecular variability is possible in the part of the inhibitor molecule that binds to the P1 site. Additionally, a deep accessory funnel-shaped tunnel contains several more exosites that could be utilized in design of more potent inhibitors. For more detailed information, see a recently published structural description of GCPII molecule. In this work, we designed novel inhibitors based on the established urea-based scaffold. We performed a structure–activity relationship (SAR) study to utilize the arginine patch exosite near the S1 site that is able, through conformational change of Arg463, to create a so-called ‘S1-accessory hydrophobic pocket’. To maximize inhibitor binding affinity, we also attempted to exploit a previously described positive effect of halogens attached to the aromatic moiety of the 
We chose the inhibitors with the two most favorable aromatic moiety linkers and modified them by adding a bromine moiety in the para position of the aromatic ring (see Fig. 4A). Both inhibitors showed superior inhibition potency compared to their non-halogenated counterparts in both acetylated and PEGylated forms. 4-bromobenzyl modification with branched attachment of PEG12-biotin moieties at the e-amino group had the lowest Ki value (Ki(22b) = 1.570 ± 0.071 nM) of all the PEGylated inhibitors. This combination of the most favorable aromatic moiety connection and halogen derivatization led to a 7-fold improvement in inhibitor potency compared to the lead structure (Ki(5) = 10.5 ± 1.0 nM).
The effect of halogen substitution at the para position of the aromatic ring on the linker was studied (page 4103).

    PNG
    media_image5.png
    289
    253
    media_image5.png
    Greyscale


The aim of this study, preparation of a more potent inhibitor that could utilize the arginine patch of GCPII and also enable functional connection of GCPII to a biotin-binding molecule, was successful. The final inhibitor 22b possesses 7-fold greater inhibitory potency than the starting inhibitor 5. Even though a 7-fold improvement in inhibitory activity may seem small, these types of inhibitors are intended to be used as part of a larger complex (e.g., nanoparticles) to ensure the specificity of the complex for its target (in this case, GCPII). Ideally, such a complex will contain more than one inhibitor molecule. In this scenario, due to the multiple binding effects, the final inhibitory potency of the complex is likely to be significantly higher than that of the inhibitor itself. Therefore, it can be expected that even a minor improvement in the small-molecule inhibitor’s potency will lead to more significant improvement in the overall binding of the final complex (page 4107).
Babich teaches compounds of Formula I or II as potent inhibitors of PSMA activity.  Pharmaceutical compositions of a complex of a radionuclide and a Formula I compound or a Formula II compound and methods of using the radionuclide complex of a Formula I compound or a Formula II compound for treating or diagnosis of a disease or a condition associated with PSMA activity (abstract).  Metal complexes of any of the 111In, 90Y, 68Ga, 64Cu, 153Gd, 155Gd, 157Gd, Fe and 177Lu. (paragraph 0017).
It would have been obvious to one of ordinary skill in the art at the time of the art to provide a brominated aromatic as a nitrogen substituent according to position R of the instant claims in place of hydrogen on the compounds of Eder when the teaching of Banerjee is taken in view of Tykvart.  Each of Banerjee and Tykvart are directed to targeting PSMA with structurally similar urea-based (GCPII) inhibitors.  One would have been motivated to make the substitution because Tykvart shows that a more potent inhibitor could utilize the arginine patch of GCPII by incorporation of brominated benzyl group at the stated position as compared to hydrogen.  
It would have been further obvious to substitute 177Lu as a suitable radionuclide when the teachings of Eder and Tykvart are taken in view of Babich.  Each of Eder and Babich are directed to PSMA-targeting ligands conjugated to a chelator.  Babich teaches 68Ga, 177Lu, etc. to be desirable radioisotopes to be complexed by the chelator.  One of ordinary skill would have been motivated to select among the suitable radioisotopes for use in imaging or therapy.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Musthakahmed et al. (US 2018/0273441) in view of Tykvart et al. (Bioorg. And Med. Chem., 2014, 22(15), p. 4099-4108).
2+) with new chelators and, more particularly to a system and method with a chelator.  Exemplary compounds are shown below (Fig. 27):

    PNG
    media_image6.png
    406
    206
    media_image6.png
    Greyscale

The compounds are within the scope of the instant claims such that Z is COOH, m is 4, R1 is 4-Br substituted aryl, L comprises C5 alkyl linker (and additional atoms as part of the polymer, etc.), W is -C(=O)NH-, and the remainder of the compound is a chelator
The new Al18F-labeled urea-based PSMA inhibitors were developed and their biodistribution in mice was compared with that of 68Ga-HBEDD-CC-PSMA1 (paragraph 0315+).

Tykvart teaches the rational design of urea-based glutamate carboxypeptidase II (GCPII) inhibitors as versatile tools for specific drug targeting and delivery.  Prostate carcinoma (PCa) is the most commonly diagnosed cancer and the second leading cause of cancer death among men in the USA; the number of diagnoses and deaths exceeded 240,000 and 28,000, respectively, in 2012.  Identification of a molecule that would enable early diagnosis and reliable detection of PCa metastases, as well as function as a possible target for specific therapy, is crucial for effective treatment of this cancer. Evidence suggests that glutamate carboxypeptidase II (GCPII), also known as prostate specific membrane antigen (PSMA), is a promising candidate for this purpose.  Antibodies, small-molecule inhibitors, and aptamers have been studied as tools for specific targeting of GCPII. 
The structure of GCPII has been extensively studied during the past several years, resulting in deposition of more than 20 X-ray structures, the majority of them solved by the Barinka and Konvalinka groups. GCPII likely forms homodimer under physiological conditions, and its substrate binding site has strong specificity in the P10 pocket, while the P1 pocket is more flexible. Therefore, greater molecular variability is possible in the part of the inhibitor molecule that binds to the P1 site. Additionally, a deep accessory funnel-shaped tunnel contains several more exosites that could be utilized in design of more potent inhibitors. For more detailed information, see a recently published structural description of GCPII molecule. In this work, we designed novel inhibitors based on the established urea-based scaffold. We performed a structure–
We chose the inhibitors with the two most favorable aromatic moiety linkers and modified them by adding a bromine moiety in the para position of the aromatic ring (see Fig. 4A). Both inhibitors showed superior inhibition potency compared to their non-halogenated counterparts in both acetylated and PEGylated forms. 4-bromobenzyl modification with branched attachment of PEG12-biotin moieties at the e-amino group had the lowest Ki value (Ki(22b) = 1.570 ± 0.071 nM) of all the PEGylated inhibitors. This combination of the most favorable aromatic moiety connection and halogen derivatization led to a 7-fold improvement in inhibitor potency compared to the lead structure (Ki(5) = 10.5 ± 1.0 nM).
The effect of halogen substitution at the para position of the aromatic ring on the linker was studied (page 4103).

    PNG
    media_image5.png
    289
    253
    media_image5.png
    Greyscale

Even though the results from crystallographic studies showed quite different binding modes for 20(Br)a compared to 22a, 22b, and 28b, we also observed a positive effect of bromine addition to the aromatic ring for the latter compounds, suggesting that the effect of this substitution is generally applicable. Bromine substitutions could therefore be utilized in future design of GCPII inhibitors with similar scaffolds (page 4105).
The aim of this study, preparation of a more potent inhibitor that could utilize the arginine patch of GCPII and also enable functional connection of GCPII to a biotin-binding molecule, was successful. The final inhibitor 22b possesses 7-fold greater inhibitory potency than the starting inhibitor 5. Even though a 7-fold improvement in inhibitory activity may seem small, these types of inhibitors are intended to be used as part of a larger complex (e.g., nanoparticles) to ensure the specificity of the complex for its target (in this case, GCPII). Ideally, such a complex will contain more than one inhibitor molecule. In this scenario, due to the multiple binding effects, the final inhibitory potency of the complex is likely to be significantly higher than that of the inhibitor itself. 
It would have been obvious to one of ordinary skill in the art at the time of the art to provide a brominated aromatic as a nitrogen substituent according to position R of the instant claims in place of hydrogen on the compounds of Musthakahmed when the teaching of Musthakahmed is taken in view of Tykvart.  Each of Musthakahmed and Tykvart are directed to targeting PSMA with structurally similar urea-based (GCPII) inhibitors.  One would have been motivated to make the substitution because Tykvart shows that a more potent inhibitor could utilize the arginine patch of GCPII by incorporation of brominated benzyl group at the stated position as compared to hydrogen.  

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618